Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 27, 2021                                                                                   Bridget M. McCormack,
                                                                                                                Chief Justice

  161469                                                                                                    Brian K. Zahra
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 161469
                                                                   COA: 351691
                                                                   Isabella CC: 15-001974-FH
  SPENCER WAYNE BALE,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the February 27, 2020
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 27, 2021
           a0419
                                                                              Clerk